Order of the County Court of Kings county denying motion to vacate order to examine Joseph Fallert, Berthold Fallert and Henrietta Fallert as witnesses before trial-reversed and order for examination vacated, with ten dollars costs and disbursements. Order of the County Court of Kings county denying motion to vacate order to examine Joseph Fallert Brewing Company as a witness before trial, reversed and the order for examination vacated, with ten dollars costs and disbursements. The necessary jurisdictional facts áre not stated" in the affidavits, upon which the said orders for examination were granted, and although the only action between the parties is one pending in the Supreme Court, each of these orders is entitled in an action in the County Court. Woodward, Jenks, Burr, Rich and Miller, JJ., concurred.